NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1707-16T2

JOAQUIN RUIZ,

          Plaintiff-Appellant,

v.

BRIAN P. STACK, UNION
CITY, and BRIAN STACK
CIVIC ORGANIZATION,

     Defendants-Respondents.
______________________________

MICHAEL FIGUEROA,

          Plaintiff-Appellant,

v.

THE CITY OF UNION CITY,
BRIAN STACK in his individual
and official capacity, and BRIAN
STACK CIVIC ASSOCIATION,

     Defendants-Respondents.
______________________________
MARK JULVE,

      Plaintiff-Appellant,

v.

THE CITY OF UNION CITY,
BRIAN STACK in his individual
and official capacity, and BRIAN
STACK CIVIC ASSOCIATION,

     Defendants-Respondents.
______________________________

JORGE A. PORRES,

      Plaintiff-Appellant,

v.

MAYOR BRIAN P. STACK,
in his official and individual
capacities, CITY OF UNION
CITY, and BRIAN P. STACK
CIVIC ASSOCIATION,

     Defendants-Respondents.
______________________________

            Submitted November 8, 2018 – Decided March 15, 2019

            Before Judges Fuentes, Vernoia and Moynihan.

            On appeal from Superior Court of New Jersey, Law
            Division, Hudson County, Docket No. L-0971-14.

            Law Offices of Louis A. Zayas LLC, attorneys for
            appellants (Louis A. Zayas and Cory Bank, on the brief).

                                                                       A-1707-16T2
                                       2
            Cohen Seglias Pallas Greenhall & Furman, PC,
            attorneys for respondents City of Union City and Brian
            Stack (Christopher M. Galusha, of counsel and on the
            brief).

            Riker Danzig Scherer Hyland & Perretti LLP, attorneys
            for respondent Brian Stack Civic Association (Samuel
            P. Moulthrop, Zahid N. Quraishi, Ryan L. O'Neill and
            Joshua M. Carmel, on the brief).

PER CURIAM

      Plaintiffs Joaquin Ruiz, Mark Julve, Michael Figueroa, and Jorge Porres

(collectively, plaintiffs) are current or former members of the City of Union City

(City) Police Department.1 Each filed a complaint against Brian P. Stack,

individually and as the Union City mayor and director of public safety; the City;

and a non-profit corporation, Brian Stack Civic Association, Inc. (Association).2

All four complaints were consolidated.

      Plaintiffs alleged Stack utilized his public-safety position as well as the

Association to foster a "pay-to-play" culture that rewarded those who supported

and contributed to the Association – promoting, protecting and maintaining the


1
   The employment status of the officers is as of the date of their merits brief.
Plaintiff Willie Sierra was a part of the original consolidated action; he reached
a separate settlement with defendants and did not appeal.
2
   The Association was also pleaded as Brian Stack Civic Organization. We
utilize the name that appears on the Association's certificate of incorporation.
                                                                          A-1707-16T2
                                         3
Mayor's political power – and retaliated against those who did not. Ruiz alleged

he was passed over for a promotion and lost monetary compensation, benefits

and vacation days as a result of defendants' retaliation against his political

association and freedom of speech, in contravention of the New Jersey Civil

Rights Act (CRA), N.J.S.A. 10:6-1 to -2. Figueroa, alleging only political

association retaliation, complained he suffered the same damages. Julve also

alleged that as a result of defendants' political association and freedom of speech

retaliation, he was repeatedly transferred without notice; assigned to undesirable

shifts; subjected to "sham disciplinary notices"; suffered reduced pay; and was

prevented from gaining promotion. Porres, the only non-active member of the

force, having retired, also alleged political association and freedom of speech

retaliation, as well as racketeering activity in violation of N.J.S.A. 2C:41-2(c)

and -2(d),3 which resulted in him being passed over for promotion and lost

monetary compensation, benefits and vacation days; he also alleged he "suffered




3
  This statute is part of our criminal code, N.J.S.A. 2C:41-1 to -6.2, that is based
on the federal Racketeer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. §§ 1961 to 1968. Cannel, N.J. Criminal Code Annotated, cmt. 1 on
N.J.S.A. 2C:41-1 (2018). As such, Chapter 41 of the New Jersey criminal code
is familiarly known as New Jersey RICO or Little RICO.



                                                                            A-1707-16T2
                                         4
anxiety, emotional distress, and family issues as a result of [d]efendants' adverse

employment actions."

        Plaintiffs appeal from a number of orders entered by two judges who

presided over this matter: a June 30, 2016 order granting in part and denying in

part plaintiffs' motion to compel discovery;4 a September 2, 2016 order granting

Stack's and the City's motion to quash the depositions of City commissioners;

two December 8, 2016 orders granting defendants' motions for summary

judgment and a December 12, 2016 order denying reconsideration of those

orders; and an April 26, 2017 opinion granting counsel fees to the Association

for plaintiffs' failure "to voluntarily dismiss the case against the . . . Association,

pursuant to the New Jersey [f]rivolous [l]itigation statute, N.J.S.A. 2A:15-

59.1."5 Additionally, Porres appeals from a February 1, 2016 order dismissing

several of his claims as time-barred and precluded by res judicata and an April

26, 2016 motion denying reconsideration of that order.

        Based on our review of the record in light of the applicable law, we affirm

the discovery rulings and the grant of summary judgment. We, however, reverse


4
  The judge also considered opposition filed by Stack, the City and "the . . .
Association with an alternative request for a protective order." Neither the
opposition nor the request for a protective order are part of the appellate record.
5
    An order memorializing the judge's decision is not part of the appellate record.
                                                                               A-1707-16T2
                                          5
the dismissal of Porres's claims in counts three and four of his complaint. We

also vacate the award of counsel fees and remand.

                                         I

      Plaintiffs contend the trial court erred by not fully granting their motion

to compel discovery and, by later order, quashing depositions. We review orders

limiting discovery for an abuse of discretion. Pomerantz Paper Corp. v. New

Cmty. Corp., 207 N.J. 344, 371 (2011) (citing Bender v. Adelson, 187 N.J. 411,

428 (2006)). "That is, '[w]e generally defer to a trial court's disposition of

discovery matters unless the court has abused its discretion or its determination

is based on a mistaken understanding of the applicable law.'" Ibid. (alternation

in original) (quoting Rivers v. LSC P'ship, 378 N.J. Super. 68, 80 (App. Div.

2005)). We discern no abuse of discretion by the trial judge who recognized

that our discovery rules are to be liberally construed to provide for broad pretrial

discovery, see Payton v. N.J. Tpk. Auth., 148 N.J. 524, 535 (1997), but that

"[t]he Rules are not . . . unlimited and not unfettered."

      Plaintiffs' counsel's certification in support of the motion to compel

discovery complained only that the City's deficiencies in response to plaintiffs'

request for documents "were notable and patently frivolous." Other than to say

that the production request "touche[d] upon the very subject matter of this


                                                                            A-1707-16T2
                                         6
lawsuit," counsel did not specify any document nor explain how any request

related to the general allegations in plaintiffs' complaints. He merely attached

plaintiffs' complaints and 204 pages of discovery requests made, not only to the

City, but to Stack and the Association.

      Likewise, plaintiffs do not specify in their merits brief the discovery that

defendants failed to supply, nor do they relate how any sought-after discovery

is relevant to their claims or "appears reasonably calculated to lead to the

discovery of admissible evidence." R. 4:10-2(a). General assertions are not

sufficient; "[a] claim based on the denial of discovery must indicate the matter

which the applicant hopes will be developed." In re Coruzzi, 98 N.J. 77, 81

(1984) (quoting In re Coruzzi, 95 N.J. 557, 574 (1984)). Although plaintiffs'

motion to compel involved only the City's discovery responses, the motion judge

addressed discovery related to all parties, extending discovery for sixty days and

ordering the parties to "submit a proposed discovery schedule, specifically

identifying what discovery is to be completed." The judge also ordered the

Association to disclose the names and addresses of donors who were promoted

over plaintiffs within five years from the date of motion-argument. Plaintiffs

agreed to reduce the timeframe for discovery from the City and Mayor from ten

years to five. The motion judge ordered the City to disclose lawsuits, verdicts


                                                                          A-1707-16T2
                                          7
or settlements against or by the City Police Department involving wrongful

terminations, retaliations or failures to promote for the same five-year period.

The Association was also ordered to produce an index of paper discovery which

the judge said he would "consider in deciding . . . whether to expand on" his

ruling.

      The judge's limitation of plaintiffs' discovery of the Association's donors

was not an abuse of discretion. When a plaintiff requests a defendant's financial

information our broad discovery practice is tempered by "a regard for the

defendant's interest in maintaining the confidentiality of information about its

financial status." Herman v. Sunshine Chem. Specialties, 133 N.J. 329, 343

(1993). In reviewing such requests, "a trial court should balance the plaintiff's

need for the information . . . with an appreciation that a defendant's finances are

private matters which are normally jealously guarded." Id. at 344. Further, the

judge's order compelling the City to produce documents for a five-year period,

like its order compelling the Association's production of documents, properly

narrowed the scope of discovery to that which related to plaintiffs' causes of

action. The judge's ruling was not so wide of the mark to constitute an abuse of

discretion. See State in Interest of A.B., 219 N.J. 542, 554 (2014).




                                                                           A-1707-16T2
                                        8
      Plaintiffs also argue the judge "erred by arbitrarily depriving [p]laintiffs

of . . . deposition testimony of the very named defendant [Stack] and other [C]ity

officials responsible for their unlawful retaliation." 6 The appellate record is

bereft of any reason the motion judge gave for his ruling. The record does

contain, however, plaintiffs' counsel's certification in opposition to the motion

to quash. Counsel simply attached the complaints two plaintiffs, unrelated to

this matter, filed against defendants; another complaint an unrelated plaintiff

filed against the Association and Stack; and Ruiz's complaint. Counsel made no

further certified statement in opposition.

      We previously signaled that "high-level government officials, should not

be deposed, absent a showing of first-hand knowledge or direct involvement in

the events giving rise to an action, or absent a showing that such deposition is

essential to prevent injustice." Hyland v. Smollok, 137 N.J. Super. 456, 460

(App. Div. 1975). The New Jersey District Court noted the policy reasons

behind such a rule include the public "interest in ensuring that high level

government officials are permitted to perform their official tasks without



6
  Although the order provides that "the motion to quash the depositions of the
City [c]ommissioners is granted," the judge, at a September 30, 2016 hearing ,
clarified that the order also pertained to Stack's deposition.


                                                                          A-1707-16T2
                                        9
disruption or diversion." Buono v. City of Newark, 249 F.R.D. 469, 470 n.2

(D.N.J. 2008). The Buono court cited the Court of Appeals for the First Circuit's

observation that, "'this rule is based on the notion that high ranking government

officials have greater duties and time constraints than other witnesses' and that,

'without appropriate limitations, such officials will spend an inordin ate amount

of time tending to pending litigation.'" Ibid. (quoting Bogan v. City of Boston,

489 F.3d 417, 423-24 (1st Cir. 2007)).

      Other courts have relied on the United States Supreme Court's

discouragement of calling high-ranking government officials as witnesses,

United States v. Morgan, 313 U.S. 409, 422 (1941), in determining that

extraordinary circumstances must be shown before such an official can be

deposed. Buono, 249 F.R.D. at 471 n.2.; see Simplex Time Recorder Co. v.

Sec'y of Labor, 766 F.2d 575, 586 (D.C. Cir. 1985); see also In re United States

(Holder), 197 F.3d 310, 313 (8th Cir. 1999); In re Fed. Deposit Ins. Corp., 58

F.3d 1055, 1060 (5th Cir.1995); In re United States (Kessler), 985 F.2d 510,

511-12 (11th Cir. 1993) (observing the "reason for requiring exigency before

allowing the testimony of high government officials is obvious"); In re Office

of Inspector Gen., R.R. Ret. Bd., 933 F.2d 276, 278 (5th Cir. 1991) (stating the

Court agrees with "our D.C. Circuit colleagues that 'top executive department


                                                                          A-1707-16T2
                                       10
officials should not, absent extraordinary circumstances, be called to testify

regarding their reasons for taking official actions'" (quoting Simplex, 766 F.2d

at 586)). The First Circuit prescribed a number of factors that must be shown

by a party seeking to depose a high-level official:

            (1) that the official's testimony is necessary to obtain
            relevant information that is not available from another
            source; (2) the official has first-hand information that
            could not be reasonably obtained from other sources;
            (3) the testimony is essential to that party's case; [(4)]
            the deposition would not significantly interfere with the
            ability of the official to perform his government duties;
            and [(5)] that the evidence sought is not available
            through any alternative source or less burdensome
            means.

            [Buono, 249 F.R.D. at 471 n.2 (citing Bogan, 489 F.3d
            at 423-24). See also United States v. Sensient Colors,
            Inc., 649 F. Supp. 2d 309, 322 (2009) (citing Buono,
            249 F.R.D. at 471 n.2).]

      Although plaintiffs contend Stack has first-hand knowledge – as Mayor,

Public Safety Director and as the namesake of the Association – of the

mechanisms used to retaliate against plaintiffs, they have not, by simply

attaching complaints to a certification, shown any of the Bogan factors

establishing extraordinary circumstances. And, just as they failed to do before

the motion judge, plaintiffs have not shown that the non-party City

commissioners have any knowledge – much less first-hand knowledge – of, or


                                                                         A-1707-16T2
                                       11
direct involvement in, any of the acts of which plaintiffs complain. In their

merits brief, plaintiffs do not contest that Stack and the City commissioners are

high-level government officials. In addressing our holding in Hyland, they

argue "the depositions of Mayor Stack and the other [C]ity commissioners are

highly essential as they are policy-makers for the City and, thus, have first[-

]hand knowledge concerning the City's policy of political patronage and

[p]laintiffs' allegations of political retaliation within Union City and its police

department." These bald assertions are insufficient to compel the depositions

sought.

      The motion judge did not abuse his discretion in quashing the depositions.

                                        II

      Porres challenges the dismissal with prejudice of CRA claims in counts

one and two of his complaint alleging retaliatory failure to promote him to

sergeant in 2011 and 2012.7 Porres argues the motion judge erred in ruling that

the retaliatory acts in those two years were discrete, each of which were subject

to a two-year statute of limitations. N.J.S.A. 2A:14-2(a); Smith v. Datla, 451

N.J. Super. 82, 99 (App. Div. 2017). Citing to Cowell v. Palmer Township, 263



7
  The judge denied defendants' motion to dismiss Porres's 2013 retaliation claim
in counts one and two.
                                                                           A-1707-16T2
                                       12
F.3d 286 (3d Cir. 2001), Porres contends evidence of retaliation and adverse

employment actions against other police officers establish that the 2011 and

2012 claims were part of a chain of events which served to extend the statutory-

bar period under the "continuing violation doctrine."

      The motion judge dismissed the claims pursuant to defendants' Rule 4:6-

2(e) motion – "failure to state a claim upon which relief can be granted" –

requiring our plenary review of his decision; we apply the same test as did he.

Smerling v. Harrah's Entm't, Inc., 389 N.J. Super. 181, 186 (App. Div. 2006).

Because our review is de novo, we are not bound by the motion judge's legal

determinations. Ibid.

      As recognized in Cowell, a case involving claims brought under 42 U.S.C.

§ 1983, the continuing violation doctrine is an equitable exception to the statute

of limitations bar. 263 F.3d at 292; see also Roa v. Roa, 200 N.J. 555, 566

(2010). Under the doctrine, the statute of limitations does not begin to run until

"a 'continual, cumulative pattern of tortious conduct . . . ceases.'" Roa, 200 N.J.

at 566 (quoting Wilson v. Wal-Mart Stores, 158 N.J. 263, 272 (1999)).

      The Roa Court recognized that the United States Supreme Court,

considering the doctrine in the context of Title VII of the Federal Civil Rights

Act of 1964 claims of retaliatory and discriminatory employment practices,


                                                                           A-1707-16T2
                                       13
             differentiated between discrete acts and continuing
             violations, noting that some discrete acts, "such as
             termination, failure to promote, denial of transfer, or
             refusal to hire are easy to identify." The Court
             continued: "[e]ach [such] incident of discrimination
             and each retaliatory adverse employment decision
             constitutes a separate actionable 'unlawful employment
             practice.'" Accordingly, for limitations purposes, a
             "discrete retaliatory or discriminatory act occur[s] on
             the day that it 'happen[s].'"

             [Id. at 566-67 (alterations in original) (citations
             omitted) (quoting Nat'l R.R. Passenger Corp. v.
             Morgan, 536 U.S. 101 (2002)).]

       In what our Supreme Court describes as "a 'bright line' rule," 200 N.J. at

567 (quoting O’Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir.2006)),

the Morgan Court made clear that "discrete discriminatory acts are not

actionable if time barred, even when they are related to acts alleged in timely

filed charges. Each discrete discriminatory act starts a new clock for filing

charges alleging that act." 536 U.S. at 113.

       The Roa Court – in applying the Morgan holding to a Law Against

Discrimination (LAD) 8 case – observed that other "[c]ourts have noted that the

distinction between a discrete act and a continuing violation 'is not an artifact of

Title VII, but is rather a generic feature of federal employment law. Thus, in



8
    N.J.S.A. 10:5-12(d).
                                                                            A-1707-16T2
                                        14
whatever statutory context the distinction may arise, Morgan will control.'" 200

N.J. at 568 (quoting O'Connor, 440 F.3d at 128).

      Heeding the Roa Court's prescription, we apply the Morgan rule to this

CRA claim, recognizing the CRA was "modeled off of the analogous Federal

Civil Rights Act, 42 [U.S.C.] § 1983," (§ 1983), and New Jersey state courts

have used federal law analyzing § 1983 to interpret the CRA's provisions. See

Tumpson v. Farina, 218 N.J. 450, 474 (2014) (analyzing the CRA in light of

§ 1983).   Porres's 2011 and 2012 claims alleged discrete acts involving

defendants' skipping over him and failure to promote him to sergeant. His 2013

claim alleged defendants retaliated against him by assigning him to a shift that

was burdensome to his "family situation." That claim had no relation to the

2011 and 2012 claims which would allow them to be made within the statutory

time period as part of a continuing violation. See O'Connor, 440 F.3d at 127.

Inasmuch as a "discrete retaliatory or discriminatory act 'occur[s]' on the day

that it 'happen[s],'" Morgan, 536 U.S. at 110; see also Roa, 200 N.J. at 567, the

2011 and 2012 claims – filed in July 2015, outside the two-year statutory

timeframe – were properly dismissed.

      Porres also argues the motion judge erred in applying res judicata and the

entire controversy doctrine when the judge dismissed the New Jersey RICO


                                                                         A-1707-16T2
                                       15
claims in counts three and four of his complaint. We review de novo a trial

judge's order dismissing an action on res judicata grounds.             Walker v.

Choudhary, 425 N.J. Super. 135, 151 (App. Div. 2012).

      "The doctrine of res judicata 'contemplates that when a controversy

between parties is once fairly litigated and determined it is no longer open to

relitigation.'" Culver v. Ins. Co. of N. Am., 115 N.J. 451, 460 (1989) (quoting

Lubliner v. Bd. of Alcoholic Beverage Control, 33 N.J. 428, 435 (1960)). Res

judicata "precludes parties from relitigating substantially the same cause of

action." Ibid. (quoting Kram v. Kram, 94 N.J. Super. 539, 551 (Ch. Div.), rev'd

on other grounds, 98 N.J. Super. 274, 237 (App. Div. 1967), aff'd, 52 N.J. 545

(1968)). "The application of the res judicata doctrine requires substantially

similar or identical causes of action and issues, parties, and relief sought," as

well as "a final judgment by a court . . . of competent jurisdiction." Ibid. (first

citing Eatough v. Bd. of Med. Exam'rs, 191 N.J. Super. 166, 173 (App. Div.

1983); and then quoting Charlie Brown of Chatham v. Bd. of Adjustment, 202

N.J. Super. 312, 327 (App. Div. 1985)).

      In determining whether two causes of action are alike or the same, we are

required to consider four factors:

            (1) whether the acts complained of and the demand for
            relief are the same (that is, whether the wrong for which

                                                                           A-1707-16T2
                                       16
            redress is sought is the same in both actions); (2)
            whether the theory of recovery is the same; (3) whether
            the witnesses and documents necessary at trial are the
            same (that is, whether the same evidence necessary to
            maintain the second action would have been sufficient
            to support the first); and (4) whether the material facts
            alleged are the same.

            [Culver, 115 N.J. at 461-62 (citations omitted).]

      Porres's 2012 complaint – filed in the Law Division and later removed to

federal court – alleged his First and Fourteenth Amendment rights were violated

when he was terminated from the police department in 1999 because of his

political affiliation; discrimination in violation of the LAD because of his

political affiliation and retaliation for complaining of the discrimination;

retaliation for pursuing remedies under the LAD and other unspecified laws; and

non-specific breach of contract and breach of implied covenant of good faith

and fair dealing. The complaint alleged that defendants, including the City and

Stack – but not the Association – "unlawfully conspir[ed] to commit adverse

employment actions." Those actions, specified in the complaint, were: (1)

Porres's termination and, after he was reinstated in 2002, the July 29, 2011

promotion to sergeant of others who politically supported Stack, were

unqualified, or who ranked lower on the Civil Service Commission (CSC) list

than Porres; (2) harassment by a sergeant not involved in the instant matter; and


                                                                         A-1707-16T2
                                      17
(3) assignment to undesirable shifts. Although there is a similarity in some of

the allegations, we agree with Porres that the 2012 action, dismissed by

stipulation of the parties on August 31, 2012, could not have included

allegations contained in the present complaint: that he was passed over for

promotion in the fall of 2012 and "retaliated against for his lack of political

support when he was reassigned to" an undesirable shift in October 2013.

      We disagree with the motion judge's conclusion that Porres "was aware

of the alleged racketeering activity and conspiracy" when he was passed over

for promotion in July 2011, and therefore "could have pleaded a civil RICO

claim in his 2012 [c]omplaint," and raised the "issues surrounding the

Association" therein. Contrary to the judge's holding, that "the claims in each

[c]omplaint share a 'core set of facts'" and should have been decided in one

proceeding, the fact that the fall 2012 and 2013 factual claims may rest on

defendants' alleged similar conduct does not meld those discrete claims – which

post-dated the dismissal of the 2012 complaint – to the dismissed action so as to

warrant their preclusion.

      Likewise, we determine the claims related to the fall 2012 and 2013 acts

are not precluded by the entire controversy doctrine which "requires a litigant

to present 'all aspects of a controversy in one legal proceeding,'" Hobart Bros.


                                                                         A-1707-16T2
                                      18
Co. v. Nat'l Union Fire Ins. Co., 354 N.J. Super. 229, 240 (App. Div. 2002)

(quoting Malaker Corp. Stockholders Protective Comm. v. First Jersey Nat’l

Bank, 163 N.J. Super. 463, 496 (App. Div. 1978)); see also R. 4:30A. In

deciding whether it is appropriate to apply the entire controversy doctrine, we

are required to

            consider whether the party against whom the doctrine
            is sought to be invoked has had a fair and reasonable
            opportunity to litigate that claim. In considering that
            question, a court must remember that the "entire
            controversy doctrine is not intended to be a trap for the
            unwary." On the other hand, a court must also be
            sensitive to the possibility that a party has purposely
            withheld claims from an earlier suit for strategic
            reasons or to obtain "two bites at the apple." A court
            should not permit itself to be made a party to such
            strategic choices that wreak unfair results upon others.

            [Id. at 241 (citations omitted).]

A party does not have a fair and reasonable opportunity to litigate a claim for

actions that have yet to occur. Nor can the party purposely withhold those

claims. See Hillsborough Twp. Bd. of Educ. v. Faridy Thorne Frayta, P.C., 321

N.J. Super. 275, 283 (App. Div. 1999) ("The entire controversy doctrine does

not apply to bar component claims that are either unknown, unarisen or

unaccrued at the time of the original action."). We, therefore, reverse and vacate

that part of the February 1, 2016 order dismissing counts three and four of


                                                                          A-1707-16T2
                                       19
Porres's complaint as they relate to the claims arising from alleged acts in fall

2012 and 2013.

                                       III

      Plaintiffs' challenge to the decision granting summary judgment as to all

three defendants is reviewed under the same standard as the motion judge, Rowe

v. Mazel Thirty, LLC, 209 N.J. 35, 41 (2012): we must determine whether there

are any genuine issues of material fact when the evidence is viewed in the light

most favorable to the non-moving party, id. at 38, 41. The inquiry is "whether

the evidence presents a sufficient disagreement to require submission to a jury

or whether it is so one-sided that one party must prevail as a matter of law."

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 536 (1995) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). "[T]he legal

conclusions undergirding the summary judgment motion itself [are reviewed] on

a plenary de novo basis." Estate of Hanges v. Metro. Prop. & Cas. Ins. Co., 202

N.J. 369, 385 (2010).

      Plaintiffs first argue the grants of summary judgment were premature

because pretrial discovery was not complete. The discovery period, as extended,

closed in mid-October 2016.        Plaintiffs received defendants' answers to

interrogatories and, as ordered by the motion judge, a list of officers who


                                                                         A-1707-16T2
                                      20
donated to the Association and were promoted over plaintiffs and a list of

lawsuits, verdicts or settlements against or by the police department involving

wrongful terminations, retaliations or failures to promote. Plaintiffs failed to

depose anyone named in discovery or otherwise connected with their

allegations. In light of our determination that the motion judge did not abuse

his discretion in limiting discovery, we see no merit to plaintiffs' argument.

Aside from the discovery that was properly precluded by the motion judge,

plaintiffs have not specified what further discovery was still required. See

Badiali v. N.J. Mfrs. Ins. Grp., 220 N.J. 544, 555 (2015) (holding a party

claiming summary judgment is premature must "demonstrate with some degree

of particularity the likelihood that further discovery will supply the missing

elements of the cause of action" (quoting Wellington v. Estate of Wellington,

359 N.J. Super. 484, 496 (App. Div. 2003))). They have not, as the parties

opposing summary judgment, demonstrated more than a generic contention that

discovery was incomplete. See Trinity Church v. Lawson Bell, 394 N.J. Super.

159, 166 (App. Div. 2007).

      The motion judge, in granting summary judgment to the Association,

found plaintiffs "failed to demonstrate that the organization . . . took some




                                                                        A-1707-16T2
                                      21
affirmative action . . . at all." It further found the "Association did not act under

color of law." Our de novo review leads to the same conclusions.

      Plaintiffs allege Stack used the Association "to promote, protect and

maintain" his political power in the police department and as a tool to advance

his alleged pay-to-play tactics. Plaintiffs aver members of the Association were

rewarded and those who did not support the Association were punished.

      There is no evidence in the record – including the certification of Joseph

Blaettler submitted by plaintiffs in opposition to the summary judgment motions

which reprised the allegations regarding the Association that were set forth in

plaintiffs' complaints – that the Association acted to punish any plaintiff.

Plaintiffs simply allege the Association was used by Stack, not that it took any

actions against any plaintiff. Not only does the failure to prove action by the

Association warrant dismissal of any claim made by plaintiffs, their failure to

provide evidence that the Association – a non-profit corporation – acted under

color of law precludes their CRA claims. Perez v. Zagami, LLC, 218 N.J. 202,

215-16 (2014) (holding individuals cannot bring claims under the CRA against

individuals who were not acting under "color of [state] law").

      We likewise conclude plaintiffs failed to show they suffered political

affiliation retaliation for failing to support Stack. As we recognized in Lapolla


                                                                             A-1707-16T2
                                        22
v. County of Union, 449 N.J. Super. 288, 300 (App. Div. 2017), public

employees are protected under the First Amendment "from promotion, transfer

. . . and other hiring decisions conditioned on political affiliation," ibid. (quoting

Galli v. N.J. Meadowlands Comm'n, 490 F.3d 265, 270-71 (3d Cir. 2007)).

These protections are also afforded against adverse employment actions by an

employer who does not fill a position "that would otherwise be available to . . .

supporters." Stephens v. Kerrigan, 122 F.3d 171, 176 (3d Cir. 1997).

      To establish a prima facie claim of retaliation based on political

affiliation, a plaintiff must show: "(1) he was 'employed at a public agency in a

position that does not require political affiliation'; (2) he was 'engaged in

constitutionally protected conduct'; and (3) the conduct was 'a substantial or

motivating factor in the government's employment decision.'" LaPolla, 449 N.J.

Super. at 298 (quoting Galli, 490 F.3d at 271). If a plaintiff meets that burden,

"the employer may avoid a finding of liability by proving by a preponderance

of the evidence that the same employment action would have been taken even

in the absence of the protected activity." Stephens, 122 F. 3d at 176. If the

employer demonstrates a nondiscriminatory reason for the employment action,

"plaintiffs may prevail by discrediting that proffered reason, either

circumstantially or directly, or by adducing evidence, whether circumstantial or


                                                                              A-1707-16T2
                                        23
direct, that discrimination was more likely than not a motivating or substantial

cause of the adverse action." Id. at 181.

      It is not disputed that plaintiffs' positions as police officers do not require

political affiliation. See Montone v. City of Jersey City, 709 F.3d 181, 189

(2013). It is also obvious plaintiffs were engaged in constitutionally-protected

activity: "the right not to have an allegiance to the official or party in power."

Galli, 490 F. 3d at 272. We analyze the balance of the burden-shifting test as it

applies to each plaintiff.

      Implicit to meeting the third prong of the prima facie test – that the

officer's conduct was a "substantial or motivating factor" in defendants' adverse

employments actions – "'is a requirement that the plaintiff produce sufficient

evidence to show [that] the defendant knew of [the] plaintiff's political

persuasion,' which requires proof of both knowledge and causation." Id. at 275

(alterations in original) (first quoting Stephens, 122 F.3d at 176; and then

quoting Goodman v. Pa. Tpk. Comm’n, 293 F.3d 655, 664 (3d Cir. 2002)).

Ruiz's certification that he was solicited to politically support Stack, in 2010 and

other unspecified times, by police officers who backed Stack does not

sufficiently show that Stack was told of Ruiz's non-support.             The Stack

supporters were not deposed and Ruiz did not inquire of them about Stack's


                                                                             A-1707-16T2
                                        24
knowledge. Nor does Ruiz's account of a March 2012 meeting he had with Stack

during which Ruiz said he believed a retired officer was sent a certification

notification for promotion. Ruiz related that Stack denied knowledge of that

information and that Ruiz was on the promotion list, and said he was "not

responsible for certifications, or the certification error" but said he would talk

to the police chief and remedy the problem. Ruiz did not tell Stack that he was

withholding his political support.

      Likewise, Figueroa, who had been a Stack supporter until late 2012 did

not establish that Stack knew he was no longer supportive. Figueroa certified

that during a conversation in fall 2012, Stack approached him and said "that he

'knew what number [he] was on the list' and to 'keep doing what [he] was doing,'"

and that he "extended the promotion list for another year."             From that

conversation Figueroa "believed that [he] would be promoted."            But that

conversation – the only communication with Stack that Figueroa alleges – does

not charge Stack with knowledge that Figueroa ceased his support, or that the

cessation was linked to the adverse employment action against him.               His

certification that Stack "became fully aware that [he] no longer affiliated himself

politically with" Stack and the Association has no support in the record.




                                                                            A-1707-16T2
                                       25
       Julve was also a Stack supporter until 2011. The only communication

Julve alleges with Stack took place in 1999 when Stack, then an ombudsman,

asked him to contribute to another politician's campaign. Again, there was no

evidence that Stack knew Julve withdrew his support.

       None of the plaintiffs presented evidence establishing the third prong of

the prima facie test. Their certifications and depositions do not establish that

their decision not to support Stack was a substantial or motivating factor in the

adverse employment decisions. See Hoffman v. Asseenontv.Com, Inc., 404 N.J.

Super. 415, 425-26 (App. Div. 2009) (recognizing that "'conclusory and self-

serving assertions' in certifications without explanatory or supporting facts will

not defeat a meritorious motion for summary judgment" (quoting Puder v.

Buechel, 183 N.J. 428, 440-41 (2005))).

      Even if plaintiffs established a prima facie case, Stack and the City

provided legitimate, nondiscriminatory reasons for their alleged adverse

employment actions. See Stephens, 122 F.3d at 181.          The chief of police

certified that the City – a "distressed city," pursuant to N.J.S.A. 52:27D-118.24

to -.31 – is, as conceded by plaintiffs in their depositions, a civil service

municipality and "must abide by the rules and regulations established by the

[New Jersey CSC]." The chief's certification and attached exhibits established


                                                                          A-1707-16T2
                                       26
non-retaliatory reasons for the promotions.         Around August 4, 2011, the

CSC created a Certification of Eligibles for Appointment list, which contained

the names of fifteen officers. Nine officers were promoted to sergeant from that

list in accordance with their exam scores. Another sergeant retired after that

round of promotions, and a subsequent promotional list was compiled, again by

test scores. Ruiz ranked eighteenth on that promotional list. It was this second

list that contained the ineligible retired officer of whom Ruiz complained. But

even if the ineligible officer was removed from the list, the officer with the

highest exam score – not Ruiz – was promoted. Ruiz admitted in his deposition

that the officers with the highest test scores were promoted each and every time.

      In 2013, six positions were opened for promotion. Julve's test score

placed him eighth on the promotional list. The five candidates with the best test

scores were promoted, and the sixth spot was held open "pending disposition of

[one officer's] disciplinary charge."        That officer was promoted after the

disciplinary charge was adjudicated in the officer's favor. Julve conceded in his

deposition testimony that all those who were promoted over him had higher test

scores. In responding to Julve's charges that he was transferred to his detriment,

defendants noted that police officers may be transferred without their consent if

there is no contractual language creating an interest in a particular shift.


                                                                               A-1707-16T2
                                        27
      Figueroa's test scores for the captain's exam ranked him the fourth in line

for promotion.    Stack and the City showed the table of organization was

amended "at the direct request of the [New Jersey] Department of Community

Affairs, Division of Local Government Services." As a result, there were no

captain's vacancies until November 2013. That vacancy was filled by Lieutenant

Wolpert, who had a military veteran's preference and higher test scores than

Figueroa.

      The evidence was sufficient to show that the promotional process in the

case of all three plaintiffs comported with CSC practices 9 thus satisfying

defendants' burden to show legitimate, nondiscriminatory reasons for their

employment actions.

      Plaintiffs failed to present evidence that discredited defendants' proffe red

reasons or showed that retaliation was more likely than not a motivating or

substantial cause of the adverse actions.         Although they alleged Stack


9
  "The New Jersey Constitution prescribes that Civil Service appointments 'shall
be made according to merit and fitness to be ascertained, as far as practicable,
by examination, which, as far as practicable, shall be competitive.'" In re Foglio,
207 N.J. 38, 40 (2011) (quoting N.J. Const. art. VII, § 1, ¶ 2). Where a police
department seeks to promote a candidate with lower test scores, the appointing
authority must provide a particularized statement of reasons containing an
explanation of "why the higher-ranked candidate was passed over and why that
did not violate merit and fitness principles." See id. at 41.


                                                                           A-1707-16T2
                                       28
manipulated the civil service rules to make promotions based on political

affiliations, they never deposed the CSC individual who allegedly told Ruiz that

retired officers were "automatically invalidated for certification" and that Stack

was responsible to rectify that problem. The record is replete with allegations

but barren of competent evidence to support them.         Blaettler's certification

contained no information regarding the adverse employment actions against

plaintiffs. He claimed to have first-hand knowledge of defendants' pay-to-play

tactics but only until he left the department in 2009, years before plaintiffs'

claims accrued.

        Turning to Ruiz's and Julve's free-speech retaliation claims,10 public

employees enjoy First Amendment protections if they speak as citizens on

matters of public concern. Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). The

Supreme Court's underlying premise has been "that while the First Amendment

invests public employees with certain rights, it does not empower them to

'constitutionalize the employee grievance.'" Id. at 420 (quoting Connick v.

Myers, 461 U.S. 138, 154 (1983)).

        In this case, Ruiz and Julve did not speak at all. They simply declined to

politically support Stack. While such action is protected against workplace


10
     Figueroa did not assert a free-speech claim.
                                                                           A-1707-16T2
                                        29
retaliation, it does not constitute protected speech as contemplated by Garcetti

and its progeny. Plaintiffs did not engage in expressive conduct; they "engaged"

in inaction. Further, even if plaintiffs' actions are considered speech, those

actions involved their personal interests, not public concerns.

      Inasmuch as plaintiffs presented no genuine issue as to any material fact ,

defendants were entitled to summary judgment as a matter of law. Brill, 142

N.J. at 536-37. Plaintiffs did not address in their merits brief the alleged error

by the court in denying their motion to reconsider the denials of summary

judgment. As such that claim is deemed abandoned. See Gormley v. Wood-El,

218 N.J. 72, 95 n.8 (2014); Drinker Biddle & Reath LLP v. N.J. Dept. of Law

& Pub. Safety, 421 N.J. Super. 489, 496 n.5 (App. Div. 2011).

                                        IV

      The Association filed a motion "for an award of attorney's fees and

sanctions with respect to each of the [captioned] cases."11 Counsel's certification

in support of the motion clarified that the Association sought attorney's fees

against Ruiz, Figueroa, Julve and Porres "and sanctions against [p]laintiffs'

counsel, Louis A. Zayas, Esquire." Counsel's certification explained that the



11
   The caption also included a case filed by a plaintiff, Willie Sierra, who is not
a party to this appeal.
                                                                           A-1707-16T2
                                       30
request for sanctions was based on the CRA's fee-shifting provisions entitling

the prevailing party to counsel fees and "the extraordinary failure of [p]laintiffs'

counsel to carry out the requisite due diligence and ongoing case evaluation

demanded of New Jersey attorneys under New Jersey's [f]rivolous [l]itigation

[s]tatute, N.J.S.A. 2A:15-59.1."

      As mentioned, the appellate record does not contain the judge's order, only

his decision which denied counsel fees pursuant to the CRA's fee-shifting

provision, N.J.S.A. 10:6-2(f), but awarded counsel fees to the "Association and

against the plaintiff for failing to voluntarily dismiss the case against the . . .

Association, pursuant to the New Jersey [f]rivolous [l]itigation statute, N.J.S.A.

2A:15-59.1."     We review the motion judge's counsel-fee award to the

Association for an abuse of discretion. Ferolito v. Park Hill Ass'n, 408 N.J.

Super. 401, 407 (App. Div. 2009).            "Reversal is warranted when 'the

discretionary act was not premised upon consideration of all relevant factors,

was based upon consideration of irrelevant or inappropriate factors, or amounts

to a clear error in judgment.'" Ibid. (quoting Masone v. Levine, 382 N.J. Super.

181, 193 (App. Div. 2005)).

      Although the judge's opinion indicated counsel fees were awarded to the

Association "against the plaintiff," pursuant to the frivolous litigation statute,


                                                                            A-1707-16T2
                                        31
the Association's motion sought counsel fees against plaintiffs – plural – under

only the CRA; that motion was denied. The certification made clear that it

sought sanctions pursuant to the frivolous litigation statute against plaintiffs'

counsel – not plaintiffs. The application before the judge did not seek frivolous

litigation counsel fees from plaintiffs. Thus the award of "counsel fees" by the

judge to the Association pursuant to the frivolous litigation statute had to have

been made against plaintiffs' counsel – not plaintiffs. That award contravened

the holding in McKeown-Brand v. Trump Castle Hotel & Casino, 132 N.J. 546,

560 (1993), limiting the imposition of sanctions under N.J.S.A. 2A:15-59.1 to

parties; [a]ny responsibility for frivolous litigation must be assigned to attorneys

pursuant to Rule 1:4-8, Ferolito, 408 N.J. Super. at 407.

      Even if the award was made against plaintiffs, we note the judge made no

finding that plaintiffs acted in bad faith. In Ferolito, we determined that when

an application is made by a prevailing defendant pursuant to N.J.S.A. 2A:15-

59.1(b)(2), as it was in this case, "and the plaintiff is represented by an attorney,

an award cannot be sustained if the 'plaintiff did not act in bad faith in asserting'

or pursuing the claim." 408 N.J. Super. at 407-08 (quoting McKeown, 132 N.J.

at 549).

             The rationale for requiring proof of bad faith is that
             clients generally rely on their attorneys "to evaluate the

                                                                             A-1707-16T2
                                        32
            basis in 'law or equity' of a claim or defenses," and "a
            client who relies in good faith on the advice of counsel
            cannot be found to have known that his or her claim or
            defense was baseless." Thus, a grant of a motion for
            summary judgment in favor of a defendant, without
            more, does not support a finding that the plaintiff filed
            or pursued the claim in bad faith.

            [Id. at 408 (citations omitted).]

We are, therefore, constrained to vacate the award of counsel fees.

      Affirmed in part, reversed in part and remanded for proceedings consistent

with this opinion. We do not retain jurisdiction.




                                                                        A-1707-16T2
                                       33